Citation Nr: 0316634	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  97-28 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for 
otitis media.


REPRESENTATION

Appellant represented at hearing by:  Veterans of Foreign 
Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel 

REMAND

The veteran served on active duty from April 1954 to February 
1957.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1990 rating decision of the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Subsequent to the aforementioned claim the veteran has filed 
numerous claims for additional service connected 
disabilities.  He has been granted service connection for 
tinnitus, and depression secondary to his hearing loss.   In 
addition he has been granted entitlement to a nonservice 
connected pension and considered totally and permanently 
disabled for VA pension purposes from July 2000.

In a December 2002 Travel Board hearing at the RO, the 
veteran and his spouse testified that his hearing 
disabilities had increased in severity to the point that he 
had been refused employment due to hearing loss.  He also had 
fungus and purulent discharges from his ears.  In addition, 
he testified that he had been forced into an early retirement 
because of his hearing loss and had been granted a Social 
Security Administration (SSA) disability pension.  

At his December 2002 Board hearing, the veteran was 
represented by Veterans of Foreign Wars of the United States.  
At the time, the veteran signed a form authorizing the 
representative to be present at the hearing.  It was stated 
that the veteran would execute a form authorizing the 
Veterans of Foreign Wars of the United States to represent 
him.  Such an authorization is not of record.  

The evidentiary record indicates that the veteran has been 
receiving Social Security disability since 1996. (See 
December 2002 hearing transcript p.4-6).  However, there are 
no records from SSA in the claims file.  "Part of the 
Secretary's obligation is to review a complete record.  VA is 
required to obtain evidence, including decisions by 
administrative law judges from the SSA, and to give that 
evidence appropriate consideration and weight."  Baker v. 
West, 11 Vet. App. 163 (1998).  Accordingly, the 
administrative decision and the medical records relied upon 
to award disability benefits should be obtained and 
associated with the claims folder. Murincsak v. Derwinski,  2 
Vet. App. 363, 369 (1992).

The veteran also needs to undergo current and comprehensive 
VA ear and audiological examinations to ascertain the current 
nature and extent of his audiological and ear disease 
disorders.  The examiner should offer an opinion as to 
whether the veteran's service-connected hearing loss 
disabilities render him unable to secure or to follow a 
substantially gainful occupation.  The claims folder should 
be made available to the examiner for review in conjunction 
with the examination, and the examiner should acknowledge 
such review in the examination report.

Lastly, the RO should provide any additional notice or 
assistance required by the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002)).  The new 
regulations are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This, in turn, will ensure due process of law and 
avoid the possibility of prejudicing to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92 (July 24, 1992).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).   
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed to 
support his claims, what evidence VA will 
develop, and what evidence the veteran 
must furnish.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits, 
including any administrative decision and 
the medical records relied upon concerning 
that claim.

3.  The veteran should then be afforded a 
VA ear disease examination, to include an 
audiological examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  The examiner should 
describe all manifestations of the 
veteran's service-connected otitis media 
and should note whether there is swelling, 
dry and scaly or serous discharge, and 
itching requiring frequent and prolonged 
treatment.  Any additional tests or 
studies deemed appropriate by the 
examiners should be done.  

The examiners should offer an opinion as 
to whether the veteran's service-connected 
hearing loss disabilities render him 
unable to secure or to follow a 
substantially gainful occupation.  A 
complete rationale for any opinion 
expressed should be included in the 
examination reports.  
The claims file and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
conduction and completion of the 
examination for review in conjunction with 
the examination.  

4.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you. 


